Case: 2:18-cv-00692-MHW-EPD Doc #: 198 Filed: 09/22/21 Page: 1 of 1 PAGEID #: 1519
 **AO 450 (Rev. 5/85) Judgment in a Civil Case

                        UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO

                                                 JUDGMENT IN A CIVIL CASE

 Brian Garrett, et al.,

                  vs.                                 Case No. 2:18-cv-692



 The Ohio State University,                           Judge Michael H. Watson




 [] Jury Verdict. This action came before the Court for a trial by jury. The issues have
 been tried and the jury has rendered its verdict.

 [] Decision by Court. This action came to trial or hearing before the Court. The
 issues have been tried or heard and a decision has been rendered.

 [X] Decision by Court. This action was decided by the Court without a trial or hearing.

 IT IS ORDERED AND ADJUDGED that pursuant to the September 22, 2021 Opinion
 and Order, the Court GRANTS Defendant’s Motion to Dismiss.


 Date: September 22, 2021                             Richard Nagel, Clerk




                                                   s/ Jennifer Kacsor
                                                 By Jennifer Kacsor/Courtroom Deputy
